Citation Nr: 0917023	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from September 1963 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) administrative 
decision of November 2004, which found that the appellant was 
not entitled to recognition as the veteran's surviving 
spouse.  The case was remanded in December 2007.


FINDING OF FACT

The appellant's November 1968 marriage to the veteran was 
terminated by divorce in December 1981, with knowledge of 
both parties, and there was no subsequent remarriage between 
the parties. 


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In letters dated in August 2004 
and October 2004, prior to the initial adjudication of the 
claim, the RO advised the claimant of the information 
necessary to substantiate the claim, and of hers and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In letters dated in February 2008 and August 
2008, she was informed of the type of evidence she could 
submit to show that she was the surviving spouse of the 
Veteran.  She was asked to submit evidence which may indicate 
that she believed that she was married to the veteran, in 
particular, evidence such as joint tax returns, joint bank 
accounts, or other written records indicating that during the 
veteran's lifetime, they considered themselves a married 
couple, rather than simply a couple living together.  She was 
informed that lay statements she had identified in the 
substantive appeal were not of record.  She was also provided 
with information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that there was no prejudicial error in the 
notice error in this case.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, the Board finds that the duty to 
notify has been satisfied.  

The Board concludes that the duty to assist has also been 
satisfied.  In this regard, the issue in this case is whether 
the appellant meets the requirements of a surviving spouse.  
She has submitted her own and lay statements in support of 
her claim.  On her substantive appeal form, received in July 
2005, the appellant referred to a letter from the veteran's 
sister, as well as some signatures she had collected, in 
connection with her assertion that she and the veteran had a 
common law or deemed valid marriage.  However, there are no 
such statements of record.  In April 2009, she stated that 
most of the people who had signed the statement had either 
died or moved away, and requested that a decision be entered 
in her case based on the record.  There is no potentially 
relevant information in the possession of the federal 
government, as to this matter.  Thus, the Board finds that 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Status as Surviving Spouse

The appellant claims VA DIC benefits as the surviving spouse 
of the veteran, who died in February 2003.  DIC benefits may 
be paid to the surviving spouse of a veteran who died of a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  In connection with a burial benefits claim from a 
funeral home, service connection for the cause of the 
veteran's death was granted in April 2003.  

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  The term 
"surviving spouse" means a person of the opposite sex who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2008).  A spouse of a veteran is a person whose marriage to 
the veteran is valid according to the law of the place where 
the parties resided at the time of the marriage or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2008).  

The file contains documentation of the marriage between the 
Veteran and the appellant in South Carolina in November 1968.  
They both identified themselves as residents of Ohio, and 
their son was born the following month in Ohio.  In December 
1981, they were divorced in the state of Ohio.  Subsequently, 
they both remarried, but the appellant contends that after 
their subsequent remarriages ended, they entered into a 
common law marriage for several years prior to the veteran's 
death.

The State of Ohio does not recognize common law marriage 
entered into in Ohio unless the relationship began prior to 
October 1991, has not been terminated by death, divorce, 
dissolution of marriage, annulment, or other judicial 
determination in Ohio, and is not otherwise deemed invalid. 
OHIO REV. CODE ANN. § 3105.12 (2004). The Ohio Supreme Court 
has set forth the necessary elements required for 
establishing a common law marriage:

The fundamental requirement to establish the existence 
of a common law marriage is a meeting of the minds 
between the parties who enter into a mutual contract to 
presently take each other as man and wife.  The 
agreement to marry in praesenti is the essential element 
of a common law marriage. Its absence precludes the 
establishment of such a relationship even though the 
parties live together and openly engage in cohabitation.  
Although cohabitation and reputation are necessary 
elements of a common law marriage, . . . standing alone 
they do not constitute a common law marriage.

Nestor v. Nestor, 472 N.E.2d 1091, 1094-95 (Ohio 1984).

In this case, the evidence in the claims file shows that in 
July 1991 the veteran identified himself as "single," and 
said he lived with his son.  During a period in 1992, it 
appears that he lived with the appellant, and in a claim 
filed in August 1992, he identified the appellant as his 
wife.  However, in October 1992, he moved to Texas, where he 
lived until 1995; during this time and afterward, he 
described himself as divorced in several documents submitted 
to VA.  In her claim received in June 2004, the appellant has 
stated that they lived together as husband and wife from 1998 
until his death in February 2003.  Thus, the evidence clearly 
establishes that a common law marriage was not entered into 
prior to October 1991.

After October 1991, the state of Ohio no longer recognized 
common law marriages; therefore, a common law marriage in 
Ohio cannot be established after that date.

Absent a common law marriage, under certain circumstances, 
where the state requirements have not been met, there may be 
a "deemed valid" marriage.  An attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no other claimant has been found to be 
entitled to gratuitous VA death benefits.  38 U.S.C.A. 
§ 103(a); 38 C.F.R. § 3.52.  The term "legal impediment" was 
interpreted in an opinion of VA Office of the General 
Counsel, VAOPGCPREC 58-91 (O.G.C. Prec. 58-91), to include 
the requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriages.  If the 
provisions of 38 C.F.R. § 3.205(a) (2008) are satisfied as 
well as those of 38 C.F.R. § 3.52 (2007), the claimant's 
signed statement that she had no knowledge of an impediment 
to a marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c) (2008).  Colon v. Brown, 9 Vet.App. 104 
(1996); Sandoval v. Brown, 7 Vet.App. 7 (1994).  

However, in this case, there is considerable evidence to the 
contrary.  While there is evidence indicating that at some 
time after his return from Texas, he and the appellant began 
living together, and at that they were living together at the 
time of his death, it must be stressed that living together, 
alone, does not establish a deemed valid marriage; there must 
be a factual belief in a legally valid marriage.  

In support of her claim, the appellant submitted statements 
from her sister and a neighbor, dated in June 2004, who 
stated that they considered the Veteran and the appellant to 
be husband and wife, because they lived together.  The 
appellant also submitted some bills showing that she and the 
Veteran lived at the same address, although the bills were 
not joint bills.  On her substantive appeal form, received in 
July 2005, the appellant referred to a letter from the 
veteran's sister, as well as some signatures she had 
collected, in connection with her assertion that she and the 
veteran had a common law or deemed valid marriage.  However, 
there are no such statements of record, and she responded, in 
April 2009, that most of the people who had signed that paper 
had died or moved away.  Assuming that such statements 
provided similar information as provided in the June 2004 
statements, the Board still must assess the credibility and 
weight of all the evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

Of significance in this case are the records of the Veteran's 
terminal hospitalization in a VA facility from January 2003 
to February 2003, which do not identify the appellant as his 
wife.  On January 14, 2003, in obtaining a history of the 
Veteran's deteriorating condition, the doctor referred to his 
"ex-wife and family" having noticed increasing symptoms, 
including confusion and disorientation.  He was admitted with 
known small cell cancer of the lung presenting with mental 
status changes.  His brothers accompanied him on admission, 
and described recent behavior problems.  It was noted that he 
lived with his ex-wife.  With respect to social status, the 
Veteran stated, in answer to the question of whether he had 
family or other support person at home, that he had his son.  

On January 22, he experienced respiratory distress and had to 
be intubated; at this point, the records show that the 
hospital contacted his son regarding all care decision 
issues.  On January 23, the doctor noted that he had spoken 
to his "family (ex-wife, sister, and son)" about his 
condition and end of life decisions.  The Veteran's son was 
currently in jail, but had been contacted by phone.  On 
January 25, it was noted that the Veteran's ex-wife and 
sister were both active in his life and assisting the son in 
his decisions.  

Subsequently, records show that the hospital was able to 
coordinate with the jail to give the Veteran two passes to 
visit his father.  In addition, the records show frequent 
telephone contact with the son.  Several times it was 
mentioned that the Veteran lived with his ex-wife, and his 
next of kin was his son.  The Veteran lapsed into a coma, and 
on February 12, it was noted that the Veteran's poor 
prognosis had been discussed with his son, two brothers, and 
other family members.  The Veteran's son was opposed to 
surgery or other invasive treatment, and wanted to have the 
Veteran extubated, but not until after he was released from 
jail in a few days.  All questions regarding the Veteran's 
care were discussed with his son.  On February 17, it was 
noted that the Veteran's son planned to arrive as soon as 
possible.  His ex-wife was contacted, and said that she 
planned to be there for the extubation as well.  On February 
[redacted], he was extubated and the following morning he expired; it 
was noted that his son, who was next of kin, was at the 
bedside.  The Veteran's son later consented to the release of 
the Veteran's body to a funeral home.  

This is persuasive evidence that while the appellant lived 
with the Veteran prior to his death, and was involved in his 
care, they were not considered a married couple.  In 
particular, the hospital records show that throughout this 
highly emotional time, all decisions had to be made by the 
Veteran's son, who was identified as his next of kin, and 
power of attorney, despite the logistical difficulties in 
this arrangement, as the son was in jail during most of the 
hospitalization.  Had the Veteran been married to the 
appellant, this would not have been necessary.  Moreover, the 
appellant was always referred to as the Veteran's "ex-
wife."  These legal distinctions observed by the hospital at 
this time are highly probative to the question of whether the 
appellant believed that she was actually married to the 
Veteran, and outweigh the lay statements which essentially 
concern their social status.    

Moreover, the Veteran's son was listed as the informant on 
the death certificate, and the Veteran was described as 
divorced.  The Veteran's son also authorized the funeral 
home's claim for VA burial benefits.  

The appellant states that she and the Veteran planned to 
remarry but were stopped by the sudden progression of his 
cancer.  However, this indicates that she did not actually 
believe that they were married.  

The Board is sympathetic to the appellant's position, but, 
unfortunately, the appellant and the veteran were divorced at 
the time of the veteran's death and, under the law, intent to 
marry or other equitable factors are not sufficient to 
establish an actual marriage.  The evidence clearly shows 
that although they lived together, they were not considered 
to be married.  At the time of his death, they were divorced.  
Payments of monetary benefits from the Federal Treasury must 
be authorized by statute, regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless an individual meets all of 
the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  Since the 
appellant was not married to the veteran at the time of his 
death, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran, for purposes of entitlement to DIC benefits, is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


